Citation Nr: 9918952	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-06 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
Committee on Waivers and Compromises in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits in the 
calculated amount of $13,727.00.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from November 1940 to 
September 1945.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a decision from the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(CWC) at the Montgomery, Alabama, Regional Office (RO).  

The Board also notes that in a statement dated in May 1998, 
the appellant requested resumption of his pension benefits.  
This matter is also referred to the RO. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  An overpayment of VA benefits in the calculated amount of 
$13,727.00 was created due to the appellant's failure to 
report certain unearned income; the appellant's failure to 
report such income was not in bad faith.

3.  Repayment of the debt in the calculated amount of $13,727 
would cause undue financial hardship to the appellant.



CONCLUSIONS OF LAW

1.  Waiver of recovery of the appellant's debt in the 
calculated amount of $13,727.00 is not precluded.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(1998).

2.  Recovery of the appellant's debt in the calculated amount 
of $13,727.00 would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant began receiving nonservice connected pension 
benefits in 1987.  Since that time he has submitted annual 
eligibility verification reports (EVR) reporting his income, 
assets, and expenses.  He has been advised that his rate of 
pay is directly related to his household income, that he must 
promptly notify VA of any changes in the source or amount of 
household income, and that adjustments must be made whenever 
his household income changed.  

The Board notes that on his 1994 EVR (dated June 1994), the 
appellant reported that his household income consisted of 
Social Security benefits for himself, his spouse, and his 
child.  No other sources of income were reported.  The Board 
additionally notes that his 1995 EVR (dated June 1995) (as 
well as his 1993 EVR) also reported as his only source of 
income Social Security benefits for himself and his 
dependents.  

In May 1996, the RO notified the appellant that it was 
proposed that his pension benefits be reduced effective from 
February 1993 due to receipt of unreported income.  The 
appellant subsequently submitted a statement, dated in May 
1996, requesting an explanation as to the source of the 
unreported income as he did "not know what you [VA] are 
talking about."  In response, the RO advised, in a May 1996 
letter, that the unreported income was income received in 
1993 from Boaz Housing Authority.  Subsequently, a letter 
from the appellant's spouse, dated in June 1996, was 
submitted, in which she explained that the funds she received 
each month from Boaz Housing Authority were being used to pay 
a loan for a trailer used by the appellant's daughter.  His 
spouse explained the exact amounts and to whom the payments 
were being made (for the trailer loan), and stated that after 
paying the loan, there was no money left to be counted as 
income.  

In an August 1997 letter, the RO notified the appellant that 
it was proposed that his pension benefits be stopped 
effective from February 1994 due to receipt of income from 
the Boaz Housing Authority.  (The Board notes that the RO has 
taken measures to offset any overpayment that may have been 
created for 1993 due to unreported income received in 1993 
with additional VA benefits to which entitlement was later 
found.)  The appellant subsequently submitted a statement, 
dated in August 1997, in which he reported that the unearned 
income had been received by his spouse in 1994 and that his 
failure to report it was due to the fact that he was not 
aware that his spouse had received such income.  

In October 1997, the appellant submitted a financial status 
report (FSR) in which he stated that he was not aware that an 
overpayment was being created and requested waiver of the 
overpayment in question.  His FSR indicates that his monthly 
household expenses exceeded his monthly household income.  He 
also submitted a subsequent financial status report, dated in 
March 1998, which again indicates that his expenses exceed 
his income.  

The Board notes that the CWC determined that the appellant's 
failure to report the unearned income was in bad faith and 
thus denied his waiver request.  During a hearing before the 
undersigned, held in February 1999, the appellant testified 
that he knew nothing about this income until VA notified him.  
He explained that his spouse took care of all business 
transactions and that he just signed the forms after they 
were completed.  He stated that he did not knowingly withhold 
this information from VA.  

Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963 (1998).  
Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  
38 C.F.R. § 1.965 (1998).

The Board has considered the evidence of record and finds 
that the appellant's failure to report the unearned income 
was not in bad faith.  This finding is based on the 
appellant's initial response, after being notified as to the 
unearned income from 1993, when he requested that the RO 
explain the source of the income; the immediate and frank 
response provided by his spouse (in June 1996) after the RO 
explained what was the source of the income (from 1993); the 
fact that his spouse notified VA at that time that she was 
receiving funds from the Boaz Housing Authority each month; 
her explanation as to why the funds were not reported 
(because no income remained after the payments for the 
trailer loan were paid); and the appellant's statements and 
testimony to the effect that he was unaware of such funds 
because the funds were paid to his spouse.  The undersigned, 
who heard that testimony, and found it to be credible, could 
discern no intent on the appellant's part to defraud the 
government, to seek unfair advantage or, for that matter, to 
misrepresent a material fact.  The Board finds no indication 
of bad faith and therefore, an analysis under the standards 
of equity and good conscience is necessary.

In the absence of fraud, misrepresentation, or bad faith, a 
waiver of recovery of an overpayment of VA pension may be 
granted if recovery would be against equity and good 
conscience.  38 C.F.R. § 1.963 (1998).  The phrase "equity 
and good conscience" means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration is given to such elements as (1) 
the fault of the debtor, (2) balancing the fault of the 
debtor against any fault on the part of VA, (3) undue 
hardship, including whether collection would deprive the 
debtor of basic necessities or defeat the purpose for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has relinquished a valuable right or 
incurred a legal obligation in reliance on the benefit at 
issue.  38 C.F.R. § 1.965 (1998).

Having considered the entire material and evidence of record, 
the Board finds that a waiver of the debt in question should 
be granted.  The Board finds that the evidence indicates that 
the appellant was at fault, that failure to repay would 
result in unjust enrichment, and that he has not relinquished 
a valuable right or incurred a legal obligation in reliance 
on VA benefits.  However, the evidence also indicates that 
repayment of this debt would cause undue financial hardship.  
This is evident from the financial status reports submitted 
by the appellant, which indicate that his monthly expenses 
for basic necessities exceed his monthly income.  Given this, 
the Board finds that it would be against equity and good 
conscience to require repayment.  The Board thus concludes 
that a waiver is warranted.   


ORDER


Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $13,727.00 is 
granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

